Citation Nr: 0033364	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-16 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than September 24, 
1998, for an award of service connection for post-traumatic 
stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to September 
1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for PTSD, 
effective from September 24, 1998.

The appeal was docketed at the Board in 1999.


FINDINGS OF FACT

1.  An initial claim for service connection for PTSD was 
received by VA on September 24, 1998.

2.  The presence of PTSD was initially clinically confirmed 
by formal examination by VA in December 1998.  

3.  No item reflecting an assessment of PTSD has been 
submitted to VA prior to September 24, 1998.


CONCLUSION OF LAW

The requirements for an effective date for an award of 
service connection for PTSD prior to September 24, 1998, have 
not been met.  38 U.S.C.A. §§ 5110, 5107 (West 1991 and 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096,___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern VA's duty 
to assist a claimant with the development of facts pertinent 
to his or her claim, have been substantially revised.  

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute has no 
"well-grounded claim" requirement and instead requires more 
generally that VA assist a claimant with the development of 
facts pertinent to his or her claim.  Such assistance 
specifically includes providing a medical examination "when 
such examination may substantiate entitlement to the benefits 
sought."  While the revision specifies that the person 
submitting a claim for benefits shall have the burden of 
proof, only in cases where "no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement" may VA decide a claim for benefits without 
providing assistance.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096,___ (2000) (to 
be codified as amended at 38 U.S.C. § 5107).

Concerning his claim for an effective date earlier than 
September 24, 1998, for an award of service connection for 
PTSD, the veteran avers generally in April and July 1999 
statements that the proper effective date for such benefit 
may be "Sept[ember] 1967", the month of his discharge from 
service, inasmuch as his PTSD, though undiagnosed, "became 
full blown" in service in Vietnam.  As his apparently 
principal contention, however, he states that he was 
initially diagnosed as having PTSD under non-VA auspices in 
"1986" and that his recent award of service connection for 
PTSD should therefore be effective from that time.  Finally, 
he appears to contend that initially following service he was 
so mentally incapacitated by PTSD that he was essentially 
unable to "follow through" with a related claim for service 
connection with VA and that, therefore, an effective date for 
such condition dating from his service discharge is in all 
fairness warranted owing to such temporal mental 
incapacitation.

Under the law, in the context of this issue on appeal, the 
effective date for an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The record reflects that on September 24, 1998, the RO 
received an item from the veteran wherein he sought "service 
connection" for "PTSD".  Following a formal compensation 
examination by VA in December 1998, in which the veteran was 
assessed as having inservice "combat related" PTSD (an item 
bearing on the veteran's hospitalization at a VA facility for 
a 13 day period beginning on September 24, 1998, reflects an 
assessment of PTSD, but only "by history"), service 
connection for PTSD was granted, effective from September 24, 
1998, in a rating decision entered by the RO in March 1999, 
at which time a 30 percent disability rating was assigned.  

As noted above, the veteran's apparently principal 
contention, relative to his claim for an effective date 
earlier than September 24, 1998, for an award of service 
connection for PTSD, is that he was first diagnosed as having 
PTSD under non-VA auspices in "1986" and that his recent 
award of service connection for PTSD should, therefore, be 
effective from that time.  In this regard, a report 
pertaining to the veteran's nearly two weeks' period of 
hospitalization in December 1986 at a non-VA facility, Good 
Samaritan Hospital, does in fact reflect an assessment of 
"Post-traumatic stress syndrome".  However, the Board would 
point out that such item (even ignoring the more salient 
consideration that its date of receipt is subsequent to the 
presently assigned effective date for the veteran's award of 
service connection for PTSD) does not comprise an "informal" 
claim for service connection for PTSD under any aspect of 
38 C.F.R. § 3.157(b) (2000), inasmuch as no formal claim 
therefor had ever been filed (a "nervous condition" is the 
lone psychiatric disability for which service connection had 
ever been previously claimed, the same being reflected on a 
February 1968 compensation claim).  Indeed, even if such item 
had been received in 1986, the Board would, merely in 
passing, observe that VA would, given the absence of any 
facial indication of an intent to assert a claim for related 
service connection, still not have been obliged to have 
anticipated such claim.  See Brannon v. West, 12 Vet. App. 32 
(1999).  In view of the foregoing, then, the fact that the 
veteran was initially diagnosed as having PTSD under non-VA 
auspices in 1986 provides no basis for the assignment of an 
effective date from such time relative to his recent award of 
service connection for such condition.  As to the veteran's 
tandem contention that the proper effective date for such 
benefit may be "Sept[ember] 1967", the month of his discharge 
from service, inasmuch as his PTSD, though undiagnosed, 
"became full blown" in service in Vietnam, the Board would 
merely point out that, even ignoring that the veteran was not 
then assessed as having PTSD, retroactive compensation (in 
the context of the present appeal) dating from his separation 
from service would not obtain in any event since a claim for 
service connection for PTSD was not submitted within a year 
of such separation from service.  See generally Wright v. 
Gober, 10 Vet. App. 343 (1997).  

As to the veteran's remaining above-cited contention (i.e., 
that initially following service he was so mentally 
incapacitated by PTSD that he was essentially unable to 
"follow through" with a related claim for service connection 
with VA and that, therefore, an effective date for such 
condition dating from his service discharge is in all 
fairness warranted owing to such temporal mental 
incapacitation), the same provides no basis for the 
assignment of a related effective date earlier than September 
24, 1998, owing to the following consideration:  While 
Congress has provided specifically for tolling the operation 
of a statute, due to mental disability, pertaining to VA 
education benefits, its failure to enact such provision 
bearing on the pertinent criteria of 38 U.S.C.A. § 5110 
governing the effective date of an award for service 
connection can reasonably be interpreted as meaning, absent 
other indications to the contrary, that the applicability of 
such criteria is not suspended by virtue of a claimant's 
mental disability.  See Viglas v. Brown, 7 Vet. App. 1, 6 
(1994).  The veteran's alleged temporal mental 
incapacitation, therefore, affords no basis on which to 
assign an effective date earlier than September 24, 1998, for 
his award of service connection for PTSD. 

In view of the analysis set forth hereinabove, then, the 
Board concludes that, in accordance with the pertinent 
legislation cited above, September 24, 1998, the date of 
receipt of the veteran's initial claim for service connection 
therefor, is the proper effective date for his award of 
service connection for PTSD.  Entitlement to an effective 
date earlier than September 24, 1998, for his award of 
service connection for PTSD is, thus, not warranted.  
38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. § 3.400.


ORDER

An effective date earlier than September 24, 1998, for an 
award of service connection for PTSD, is denied.



		
	D.J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

